Citation Nr: 1756454	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating for service-connected cervical spine strain in excess of 10 percent for the rating period on appeal prior to July 7, 2014, and from November 1, 2014, to April 7, 2015; and in excess of 20 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with mild degenerative changes of the right knee. 

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with mild degenerative changes of the left knee. 

4.  Entitlement to a compensable disability rating for left eye corneal scar with single dot retinal hemorrhage superimposed on refractive error with presbyopia. 

5.  Entitlement to a compensable disability rating for left ear hearing loss. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the issues on appeal were all denied by the RO in an October 2012 rating decision, which was timely appealed by the Veteran.  

Thereafter, in July 2014, the Veteran requested temporary 100 percent disability rating due to a surgery on his cervical spine.  The Veteran's private physician indicated that his recovery will take three months, and the RO granted a temporary 100 percent disability rating from July 7, 2014 to November 1, 2014, at which the rating was reduced to 10 percent. 

Subsequently, in a May 2015 rating decision, the RO increased the Veteran's cervical spine strain with arthritis rating from 10 to 20 percent, effective April 7, 2015; granted a separate rating for associated radiculopathy of the right upper extremity, assigning a 50 percent disability rating, effective April 7, 2015; and granted service connection for the post-operative cervical spine scar, assigning a noncompensable rating, effective July 2014.  In addition, the RO awarded service connection for lateral instability of the right knee, assigning a separate 10 percent rating, effective April 7, 2015.
 
The issues of entitlement to a compensable disability rating for left ear hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal prior to July 7, 2014, and from November 1, 2014 to April 7, 2015, the Veteran's cervical spine strain with arthritis resulted in forward flexion to 45 degrees, at worst, with no objective evidence of pain on flexion, and no incapacitating episodes of intervertebral disc syndrome (IVDS). 

2.  From April 7, 2015, forward, the Veteran cervical spine disability resulted in IVDS with incapacitating episodes of at least six weeks during the previous 12 months, but with no evidence of ankylosis of the entire spine.

3.  Resolving any reasonable doubt in the Veteran's favor, for the period on appeal prior to April 7, 2015, the Veteran experienced moderate, at worst, incomplete paralysis of the right upper and middle radicular groups, secondary the service-connected cervical spine disability.  

4.  For the period on appeal from April 7, 2015, forward, the Veteran experienced severe incomplete paralysis of the right upper radicular group associated with the service-connected cervical spine disability, but no complete paralysis.  

5.  Resolving any doubt in the Veteran's favor, for the entire period on appeal, the Veteran experienced moderate incomplete paralysis of the left upper radicular group associated with the service-connected cervical spine disability. 

6.  For the entire period on appeal, his right knee patellofemoral syndrome with arthritis has been manifested by flexion no worse than 100 degrees with objective evidence of pain, swelling and weakness, but without ankylosis, dislocated semilunar cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  Lateral instability is separately rated as no more than 10 percent disabling.

7.  For the entire period on appeal, his left knee patellofemoral syndrome with arthritis has been manifested by flexion no worse than to 110 degrees with no objective of painful motion, but without ankylosis, instability, dislocated semilunar cartilage, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum. 

8.  Throughout the appeal, the Veteran's left eye disability has been manifested by objective findings of uncorrected distance vision of 20/40 or better and he has not experienced any related incapacitating episodes of visual impairment. 

9.  The Veteran's corneal scar in the left eye (inferior to the lower pupillary margin) is visible and has palpable tissue loss, causing disfigurement on the face. 


CONCLUSIONS OF LAW

1.  Prior to July 7, 2014, and from November 1, 2014, to April 7, 2015, the criteria for a rating in excess of 10 percent for cervical spine strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243 (2017).

2.  From April 7, 2015, forward, the criteria for a 60 percent rating, but no higher, for service-connected cervical spine strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243 (2017).

3.  For the period on appeal prior to April 7, 2015, the criteria for a 40 percent rating, for cervical radiculopathy of the right upper radicular group are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8610 (2017).

4.  For the period on appeal from April 7, 2015, forward, the criteria for a rating in excess of 50 percent for cervical radiculopathy of the right upper radicular group have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8610 (2017).

5.  For the entire period on appeal, the criteria for a 30 percent, but no higher, for cervical radiculopathy of the left upper radicular group associated with the cervical spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8610 (2017).

6.  The criteria for a rating higher than 10 percent for patellofemoral syndrome with degenerative changes of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5260, 5262 (2017).

7.  The criteria for a rating higher than 10 percent for patellofemoral syndrome with degenerative changes of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5260, 5262 (2017).

8.   The criteria for an initial compensable rating for left eye corneal scar with single dot retinal hemorrhage superimposed on refractive error with presbyopia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.77(c), 4.79, Diagnostic Code 6009 (2017).

9.  The criteria for a separate 10 percent rating, but no higher, for corneal scar with one characteristic of disfigurement in the left eye (inferior to the lower pupillary margin) has been approximated.  38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.77, 4.79, 4.118, Diagnostic Code 7800 (2017).


      (CONTINUES ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine Strain Disability

The Veteran's cervical spine strain with arthritis is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2017).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  

In his October 2011 claim for increase, the Veteran asserted that his service-connected cervical strain had increased in severity.  The Board notes that no medical records from a year prior to the Veteran claim were available for review and there was no indication that such records exist. 

In February 2012, the Veteran underwent a VA examination of his cervical spine.  He reported chronic pain that radiated to both arms and hands with intermittent burning and chronic tingling and numbness.  He additionally reported flare-ups that affected his ability to drive, type using a keyboard for more than 30 minutes, sleep, lift more than 20 pounds, and use lawn maintenance equipment.  Upon physical examination, range of motion (ROM) of the Veteran's cervical spine was as follows:  forward flexion to 45 degrees with no objective evidence of painful motion, extension to 35 degrees with objective pain at 20 degrees, right lateral flexion to 25 degrees with objective pain at 15 degrees, left lateral flexion to 35 degrees with objective pain at 20 degrees, right lateral rotation to 45 with objective pain at 30 degrees, and left lateral rotation to 55 with objective pain at 45 degrees.  There was no change in ROM after repetitive-use testing.  The VA examiner noted that the Veteran's functional loss was due to less movement than normal and pain on movement.  There was localized tenderness and pain to palpation, and no muscle spasm or guarding.  Muscle strength, reflex, and sensory testing in the upper extremities was normal.  The examiner noted IVDS, but without incapacitating episodes over the past 12 months.  The Veteran was not using any assistive devices.  Moderate radicular pain was noted in the middle and upper radicular groups, bilaterally.  The examiner concluded that the overall functional impact of the cervical spine disability was mild and that the Veteran was able to do sedentary work. 

On review, for the rating period on appeal prior to July 7, 2014, and from November 1, 2014, to April 7, 2015, a disability rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  Notably, the Veteran's forward flexion was to 45 degrees with a combined ROM of 240 degrees.  Absent evidence of ROM greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees, higher rating of 20 percent is not warranted.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis. 

Moreover, while the Board recognizes that the Veteran was diagnosed with IVDS as shown on the February 2012 VA examination report, it did not result in any incapacitating episodes over the past 12 months during the applicable rating period under discussion here, let alone any incapacitating episodes having a duration of at least two weeks to warrant a higher rating of 20 percent under DC 5243.   

In summary, the Board concludes that the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's cervical spine disability for the rating period on appeal prior to July 7, 2014, and from November 1, 2014, to April 7, 2015.   

However, on April 7, 2015, the Veteran underwent an additional VA examination of his cervical spine and the RO increased the rating from 10 to 20 percent, effective April 7, 2015.  For the reasons expressed below, the Board finds that the criteria for an even higher rating are met.  

During the April 2015 VA examination, he reported severe flare-ups since 2014 and noted that despite his July 2014 surgery and going to physical therapy three times a week, he still has daily neck pain that radiates to his upper extremities.  Upon physical examination, ROM testing showed forward flexion to 25 degrees with objective pain beginning at 15 degrees, extension to 20 degrees with objective pain at 15 degrees, right lateral flexion to 20 degrees with objective pain at 10 degrees, left lateral flexion to 30 degrees with objective pain at 20 degrees, right lateral rotation to 55 with objective pain at 45 degrees, and left lateral rotation to 60 with objective pain at 50 degrees.  The examiner indicated that the Veteran was unable to perform repetitive-use testing because he could not tolerate pain after initial range of motion testing.  Functional loss was noted to be due to less movement than normal, weakened movement, and pain on movement.  There was localized tenderness and pain to palpation with guarding and muscle spasms that did not result in abnormal gait or spinal contour.  The RO awarded the 20 percent rating based on flexion greater than 15 degrees but not greater than 30 degrees and pain on motion.

On review of the record from April 7, 2015, the criteria for a rating of 30 percent are met under the General Rating Formula because although the Veteran had flexion to 25 degrees, the objective pain began at 15 degrees.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins). 

However, the April 2015 VA findings also included an assessment that the Veteran's IVDS resulted in incapacitating episodes of at least six weeks during the previous 12 months, which is commensurate with a 60 percent disability rating under the IVDS Formula.  See DC 5243.  Accordingly, the Board assigns a 60 percent rating under IVDS as such rating is higher than the assignment of a 30 percent rating under the General Rating Formula.  The Board notes that 60 percent rating is the maximum rating under the IVDS Formula, thus a higher rating under DC 5243 is not available.  

The General Rating Formula provides a higher rating of 100 percent based on evidence of unfavorable ankylosis of the entire spine, but such has not been demonstrated at any time during the appeal period. 

Any associated objective neurologic abnormalities including are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2017).

As indicated, the RO granted a separate 50 percent rating for radiculopathy of the right upper extremity associated with the cervical spine disability pursuant to  38 U.S.C. § 4.124a, Diagnostic Code 8610, effective April 7, 2015.  
	
Under Diagnostic Code 8610 which evaluates neuritis of the upper radicular group (fifth and sixth cervicals), a 20 percent rating for mild incomplete paralysis of the upper radicular group.  Moderate incomplete paralysis warrants a 40 percent rating in a major extremity, and a 30 percent rating in a minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in a major extremity, and a 40 percent rating in a minor extremity.  Complete paralysis of the upper radicular group; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent rating in a major extremity and a 60 percent rating in a minor extremity.

As noted, the Veteran has reported radicular pain in both hands, and he is competent to report pain, as it is observable by a layperson.  Moreover, the February 2012 VA examiner specifically determined that the Veteran's radiculopathy of the upper extremities was moderate in nature, bilaterally.   

Accordingly, for the right upper radiculopathy (dominant extremity), the criteria for a 40 percent rating, but not higher, are met prior to April 7, 2015.  A rating higher than the 50 percent disability rating already granted by the RO from April 7, 2015; is not warranted as there is no completely no evidence showing complete paralysis of the right upper extremity.  See 38 C.F.R. § 4.124a.  

Additionally, the Veteran's moderate radiculopathy of the left upper radicular group warrants a 30 percent disability rating, as his left upper extremity is his non-dominant one.  However, a higher rating of 40 percent for the left upper extremity is not warranted as there is clearly no evidence of radicular impairment to a severe degree on the left side.  

Lastly, the competent evidence does not reflect any other objective neurologic abnormalities associated with the cervical spine disability, so as to warrant any additional separate ratings.


Right Knee Disability

Throughout the pendency of the appeal, the Veteran asserted that his knees are worse than currently rated.  The Veteran has been in receipt of a 10 percent disability rating for his right knee patellofemoral syndrome since September 2000.  He is also in receipt of a separate 10 percent rating of lateral instability of the right knee, effective April 7, 2015. 

The Veteran's right knee patellofemoral syndrome is rated under 38 C.F.R. § 4.71a, DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Degenerative arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

DC 5260 provides for the evaluation of limitation of flexion of the knee.  Id.  A non-compensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.  DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Turning now to the evidence of record, the Veteran underwent a VA knee examination in February 2012 where he reported stiffness, weakness, swelling twice a week, "giving way" without locking, and pain after ascending a flight of stairs.  He further indicated that his right knee was slightly worse than his left.  Range of right knee motion testing revealed flexion to 115 degrees, and extension to 0 degrees without a change of additional loss after repetitive use testing.  Objective pain was noted on right knee flexion at 100 degrees.  The examiner noted normal joint stability without evidence of posterior instability or medial-lateral instability.  There was no presence or history of patellar subluxation/dislocation.  The Veteran was not using any assistive devices and the examiner indicated that his knee disability had no impact on his ability to work.

In April 2015, the Veteran underwent an additional VA knee examination.  He reported chronic pain, stiffness, crepitus, decreased ROM, difficulty walking, edema, and increased pain on weight bearing.  He further noted that he experienced flare-ups in the form of sharp pain.  ROM testing of the right knee revealed flexion to 110 degrees and extension to 0 degrees.  The examiner indicated that the Veteran had hard time climbing, squatting, and going from sitting to standing position.  Both flexion and extension exhibited pain.  There was objective evidence of localized tenderness/pain on palpation noted as "facial expression - wincing," identified as located in the anterior knee, and defined as "mild to moderate."  There was no additional loss of ROM after repetitive use although the examiner indicated that the Veteran was not examined immediately after repetitive use, but concluded that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Specifically, it was noted that the Veteran experienced pain, fatigue, weakness, and lack of endurance that lead to a significant limitation on his functional ability with repeated use over time.  Functional impairment was present in terms of less movement than normal, weakened movement, swelling, instability of station, disturbance of locomotion, and interference with standing (bilaterally).  There was no ankylosis or muscle atrophy.  The Veteran's right knee joint exhibited lateral instability measure 0 to 5 ml.  The Veteran was not using any assistive devices. 

The Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5010-5003 for right knee arthritis is not warranted for any part of the rating period.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires extension limited to 15 degrees or more, or flexion limited to 30 degrees or less.   
For the entire rating period, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

To the contrary, the evidence of record shows that the Veteran had, at worst, right knee flexion to 100 degrees as noted on 2012 VA examination , and normal extension on both 2012 and 2015 examinations, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee.  38 C.F.R. § 4.71a. 

The Board considered whether a higher disability rating for the right knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no evidence of additional loss of right knee motion after repetitive use testing conducted during the 2012 and 2015 VA examinations.  The Board however acknowledges that the Veteran's right knee disability has caused pain, stiffness, weakness and swelling, which has restricted overall motion.  The Veteran has consistently reported difficulty in squatting and ascending and descending stairs; however, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria, even taking into account the additional functional limitations that the Veteran may experience with repetitive use over time or during a flare-up.  Again, the evidence of record notes that right knee flexion was limited to, at worst, 110 degrees, and normal right knee extension.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right knee. 

The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion of the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint). 

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right knee.  Further, as the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  There is also no lay or medical evidence of ankylosis of the right knee, the Board finds that Diagnostic Code 5256 does not apply.  Finally, there is no evidence that the Veteran underwent a knee replacement of the right knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a. 

Left Knee Disability

As indicated above, the Veteran is in receipt of 10 percent disability rating for his left knee patellofemoral syndrome with arthritis under DC 5010.  

Turning to the evidence, the Veteran underwent a VA examination for his knees in February 2012.  The same symptoms and complaints were reported as noted above with regards to the right knee.  Range of motion testing for the left knee was flexion to 120 degrees and extension to 0 degrees without change after repetitive use testing.  Objective pain was noted on flexion at 105 degrees.  The examiner noted normal joint stability without evidence of posterior instability or medial-lateral instability.  There was no presence or history of patellar subluxation/dislocation.  The Veteran was not using any assistive devices and the examiner indicated that his knee disability had no impact on his ability to work.

During the Aril 2015 VA knee examination knees, the same symptoms, and complaints were reported in the left knee, as noted in the right.  He further noted that he experienced flare-ups in the form of sharp pain.  ROM testing of the left knee revealed flexion to 100 degrees and extension to 0 degrees.  However, unlike the right knee, the Veteran's left knee showed no evidence of any joint instability.

The Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5010-5003 for left knee arthritis is not warranted for any part of the rating period.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires extension limited to 15 degrees or more or flexion limited to 30 degrees or less.   

For the entire rating period, the limitation of motion of the left knee does not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

To the contrary, the evidence of record shows that the Veteran had, at worst, left knee flexion to 100 degrees, and normal extension, on both 2012 and 2015 examinations, and these findings do not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  Therefore, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the left knee.  38 C.F.R. § 4.71a. 

The Board considered whether a higher disability rating for the left knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there was no evidence of any additional loss of left knee motion after repetitive use testing conducted during the 2012 and 2015 VA examinations.  The Board however acknowledges that the Veteran's left knee disability has caused pain, stiffness, weakness and swelling, which has restricted overall motion.  The Veteran has consistently reported difficulty in squatting and ascending and descending stairs; however, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria, even taking into account the additional functional limitations that the Veteran may experience with repetitive use over time or during a flare-up.  Again, the evidence of record notes that left knee flexion was limited to, at worst, 100 degrees, and normal left knee extension.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the left knee. 

Based on the Veteran's range of motion findings during the appeal period, the evidence also does not show compensable limitation of motion of knee extension (10 degrees) and limitation of motion of knee flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion of the left knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint). 

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Review of the evidence of record does not reflect that the Veteran underwent a left knee meniscectomy or that the left knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the left knee.  Further, as the evidence of record does not reflect that the Veteran has genu recurvatum of the left knee, Diagnostic Code 5263 does not apply.  There is also no lay or medical evidence of ankylosis of the left knee, the Board finds that Diagnostic Code 5256 does not apply.  Finally, there is no evidence that the Veteran underwent a knee replacement of the left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a. 
Left Eye Disability

The Veteran asserts that his left eye disability is worse than contemplated by the currently assigned non-compensable rating under Diagnostic Code 6009. 

An eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum scheduler rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Id. at Note 1. 

Loss of vision may also be rated based on impairment of the field of vision pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6080 (2017).  Under both the old and new regulations, visual field impairment is measured using 38 C.F.R. § 4.76a, Table III.  
Under 38 C.F.R. § 4.76a, Table III (2017), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2017).  

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual filed defects.  38 C.F.R. § 4.79 (2017).  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2017).  Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2017).  

Under this rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2017).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017). 
A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2017).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).  

Subject to the provisions of 38 C.F.R. § 3.383(a), discussed further below, if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  See 38 C.F.R. § 4.75(c). 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383 (a)(1) (2017).  However, as discussed below, the record does not show that the Veteran's visual acuity is 20/200 or less, or that his peripheral visual fields are reduced to 20 degrees or less.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of § 4.25.  See 38 C.F.R. § 4.77 (c) (2017).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2017).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

Turning to the evidence in this case, in February 2012, the Veteran underwent a VA vision examination, in which he reported discharge from eyes and vision problems.  It was noted that the Veteran uses glasses occasionally and does not use drops or regular medication.  It was further indicated that the Veteran had no incapacitating episodes due to his vision problems.  His visual field deficit was full to confrontation and corrected vision was 20/20 for near vision and 20/20 - 1 for distance vision.  

In April 2015, the Veteran underwent an additional VA vision examination.  The examiner confirmed prior diagnoses corneal scar, arcus senilis, and nuclear sclerosis.  The examiner additionally rendered a new diagnosis of refractive error with presbyopia.  It was indicated that the Veteran reported no symptoms.  Corrected vision was 20/40 or better for both near and distance vision.  There was no anatomical loss, no corneal irregularity that resulted in severe irregular astigmatism, and no diplopia.  The examiner noted abnormal cornea/arcus, specifically a corneal scar below pupil margin, abnormal lens in the form of nuclear sclerosis, and normal fundus.  The Veteran's corneal conditions were noted as just a scar with no evidence of corneal transplant, keratoconus, or pterygium.  Cataract and other lens conditions were noted.  The cataract condition was preoperative and there was no aphakia or dislocation and no decrease in visual acuity or other visual impairment.
Upon examination, visual field defect was noted as contraction of visual field "loss of inferior half of visual field, loss of superior half of visual field" without scotoma.  The examiner explained that confrontation visual fields were full to finger count on both eyes; however, the Goldman Kinetic visual field showed constriction on the left eye.  Nevertheless, the examiner further explained that the size and location of the corneal scar (for which the Veteran is service-connected for) did not correlate to the visual field loss in the left eye.  The examiner further noted that it was unknown what is causing the visual field loss in the left eye. 

Following the examination, the examiner provided multiple diagnoses to include the service-connected corneal scar, left eye with single dot retinal hemorrhage superimposed on refractive error with presbyopia, and nonservice connected nuclear sclerosis and corneal arcus.  The examiner explained that the single dot hemorrhage had resolved.  The refractive error was still present, because the Veteran had myopia and astigmatism (not severe), unrelated to the service-connected corneal scar.  The examiner also reported that the Veteran had presbyopia that caused blurred vision while reading.  The Board notes, that since the Veteran's right eye is not service-connected, for rating purposes, it is considered 20/40 or better (normal) for visual acuity.  Based on these findings, the Veteran's condition does not warrant a compensable rating for loss of visual acuity as his vision was 20/40 or better in both eyes.

The Board finds that under DC 6009, a higher rating is not warranted as the objective competent evidence reveals uncorrected distance vision of 20/40 or better and the April 2015 VA examiner specifically explained that the visual impairment did not correlate to the visual field loss in the left eye due to the service-connected left eye disability, nor was there any evidence which shows incapacitating episodes as a result of the Veteran's left eye disability. 

Nevertheless, under DC 7800 disfigurement of the head, face, or neck a scar is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, DC 7800.  

Here, the April 2015 VA examiner noted that the Veteran has scarring or disfigurement that is attributable to his eye condition and indicated that the service-connected corneal scar in the left eye (inferior to the lower pupillary margin) contains visible or palpable tissue loss.  There was no evidence showing gross distortion or asymmetry of one feature or set of features.  Though, applying these criteria, the Board finds that based on the indication by the VA examiner that the scar was visible and caused disfigurement, a separate rating of 10 percent is warranted under DC 7800 for a scar with one characteristic of disfigurement. 


ORDER

For the rating period on appeal prior to July 7, 2014, and from November 1, 2014 to April 7, 2015, a rating in excess of 10 percent, for the Veteran's service-connected cervical strain disability is denied.  

For the rating period on appeal from April 7, 2015, forward, a 60 percent disability rating, but no higher, for the Veteran's service-connected cervical spine strain disability is granted, subject to the laws and regulations governing monetary benefits.

For the rating period on appeal prior to April 7, 2015, a separate 40 percent disability rating, but no higher, for cervical radiculopathy of the right upper radicular group, is granted, subject to the law and regulations governing payment of monetary benefits. 

For the period on appeal from April 7, 2015, forward, a rating in excess of 50 percent for cervical radiculopathy of the right upper radicular group is denied. 

For the entire period on appeal, a separate 30 percent disability rating, but no higher, for cervical radiculopathy of the left upper radicular group, is granted, subject to the law and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating higher than 10 percent for patellofemoral syndrome with degenerative changes of the right knee is denied.

For the entire period on appeal, a rating higher than 10 percent for patellofemoral syndrome with degenerative changes of the left knee is denied.

Entitlement to a compensable disability rating for visual impairment due to left eye corneal scar with single dot retinal hemorrhage superimposed on refractive error with presbyopia is denied. 

A separate 10 percent disability rating, but no higher, for visible left eye scar is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.


REMAND

A remand is necessary with regards to the Veteran's hearing loss for the RO to readjudicate the claim on appeal in light of the April 2015 audiological examination and to readjudicate the TDIU claim in light of the decision and remand herein.  In regard to the bilateral hearing loss claim, the Board notes that the Veteran is only service-connected for left ear hearing loss; however, in April 2015, a VA audiological examination showed that the Veteran has hearing loss disability for VA purposes in both ears, indicating that the right ear hearing loss is also related to service.  The examiner specifically noted that "this final diagnosis is a correction of the current service connected diagnosis as there is bilateral hearing loss present."  

Nonetheless, the issue of entitlement to service connection for right ear hearing loss has not been adjudicated by the AOJ.  The Board notes that, should service connection for right ear hearing loss be granted, the resulting disability rating would contemplate the level of hearing loss in both ears and is therefore inextricably intertwined with the increased rating claim for left ear hearing loss that is currently before the Board.  See 38 C.F.R. §§ 4.85, 4.86.  In light of the above, the AOJ must adjudicate the claim for right ear hearing loss prior to assigning a disability rating.

In light of the above, the issue of a TDIU is inextricably intertwined with the issues being remanded and with the Board's decision herein, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision herein. 

2.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case. 

3.  Develop and adjudicate the claim for service connection for right ear hearing loss in accordance with the April 2015 examination findings, which noted "this final diagnosis is a correction of the current service connected diagnosis as there is bilateral hearing loss present."  Notify the Veteran of any decision and of his procedural and appellate rights.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim for an increased rating for left ear or (if service connection for right ear hearing loss is granted) bilateral hearing loss and  the TDIU claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


